                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

LARRY LEE SMITH, #104 163,                   )
                                             )
       Plaintiff,                            )
                                             )
       v.                                    )   CIVIL ACTION NO. 2:19-CV-300-WHA
                                             )
WALTER MYERS, WARDEN, et al.,                )
                                             )
       Defendants.                           )

                                             ORDER

       This case is before the court on a Recommendation of the Magistrate Judge entered on June

25, 2019. Doc. 17. There being no timely objection filed to the Recommendation, and upon an

independent review of the file, the Recommendation is ADOPTED, and it is hereby

       ORDERED that this case is DISMISSED without prejudice for failure of Plaintiff to

comply with the orders of the court and to prosecute this action.

       Final Judgment will be entered separately.

       Done, this 18th day of July 2019.




                                        /s/ W. Harold Albritton
                                      W. HAROLD ALBRITTON
                                      SENIOR UNITED STATES DISTRICT JUDGE
